DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,040,905. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by patent claims 1, 2, and 5. Instant claim 3 is taught by patent claim 4. Instant claim 4 is taught by patent claim 5. Instant claim 6 is taught by patent claim 6. Instant claim 8 is taught by patent claim 1. Instant claim 10 is taught by patent claim 1. Instant claim 11 is taught by patent claim 3. Instant claim 12 is taught by patent claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “forming the glass blank around a first pin to create a preliminary channel; and subsequently further forming the preliminarily channel around a second pin to create a finished channel”. It is unclear whether the first and second pin are used in addition to the pin in claim 1 or if the first and second pin are used in place of the pin in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WESTON et al. (U&S 6,216,493) in view of LAIDIG et al. (US 2,583,431).
Weston teaches a method of making a glass medical container. Weston teaches providing a glass blank (40) and providing a pin at an opening in the glass blank (21, 21a). Weston teaches forming the glass blank to conformingly engage the pin to form a channel (see figures 2-7b). Weston teaches the glass blank is heated to soften the glass before forming (col. 3 lines 66-67). Weston teaches the pin has a diameter of 01.-0.5 mm (col. 3 lines 30-33) which overlaps with the claims range of 0.2-1 mm. Weston is silent to the material of the pin. 
Laidig teaches a method of making a glass container by shaping glass on a mandrel. Laidig teaches that the mandrel comprises 90% platinum and 10% rhodium (col. 7 lines 61-63). It would have been obvious to one of ordinary skill in the art to use 90% platinum and 10% rhodium as the material for the pin of Weston because Laidig teaches that this is a “glass-resistant” material (col. 5 lines 33-34).
Regarding claim 2, Weston teaches the glass medical container is a syringe barrel (col. 1 lines 12-13).  
Regarding claim 3, figures 2 and 3 of Weston show the pin has two sections, the first section having a first diameter and the second section having a second diameter, and the forming step comprises forming the glass blank to form around the pin such that the channel has a first portion formed around the first section of the pin and a second portion formed around the second section of the pin, wherein the first diameter of the pin is larger than the second diameter of the pin and the diameter of the first section of the resulting channel is larger than the diameter of the second section of the resulting channel.
Regarding claim 4, although Weston does not exp0licitly  teach the first diameter and the second diameter of the pin in figure 2, it would have been obvious to one of ordinary skill in the art that the first diameter of about 0.6 mm and the second diameter of 0.2-0.4 mm would have been achievable thr0ough routine experimentation to optimize the construction of the syringe.
Regarding claim 5, Laidig teaches 90% platinum and 10% rhodium material (col. 7 lines 61-63).
Regarding claim 13, Weston teaches preparing a glass medical container in the form of a syringe barrel and fixing a needle in the channel (col. 5 lines 10-13).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WESTON et al. (U&S 6,216,493) in view of LAIDIG et al. (US 2,583,431) as applied to claim 1 above, and further in view of ANDERSON et al. (US 2003/0046956).
Weston as modified by Laidig teaches a method of making a glass medical container. Weston is silent to supplying an inert gas around the area of the pin.
Anderson teaches a method of making a glass container. Anderson teaches supplying an inert gas such as nitrogen to the molding site (para. 0028). It would have been obvious to one of ordinary skill in the art to modify the method of Weston to supply nitrogen to the molding site because Anderson teaches that this aids in maintaining the diameter of the tube (para. 0028).

 Claims 8, 9, 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WESTON et al. (U&S 6,216,493) in view of LAIDIG et al. (US 2,583,431) as applied to claim 1 above, and further in view of WESTIN et al. (US 2,705,275).
Weston as modified by Laidig teaches a method of making a glass medical container. Weston is silent to using a first and second pin.
Westin teaches a system for producing a tubular container. Westin teaches a first pin (figure 4); and a second pin (figure 6). Westin teaches that the container is not limited to any particular diameter (col. 3 lines 24-27), therefore it would have been obvious to one of ordinary skill from Westin’s disclosure to try a first pin having diameter greater than the second pin because only three options exist for diameters of the first and second pins: the pins have the same diameter, the first pin as a larger diameter, and the second pin has a larger diameter.
It would have been obvious to one of ordinary skill in the art to modify the method of Weston to include a first and second pin as in Westin because Westin teaches that this reduces buckling and uneven thickness (col. 1 lines 55-58).
It would have been obvious to one of ordinary skill in the art to use two different materials for the first and second pin because the second pin is thicker and works in combination with a spring, which would therefore have different material requirements from the first pin. Additionally, it would have been obvious to one of ordinary skill in eth art to try using different material for the first and second pins because there exists only two options for the material of the first and second pins: either the first and second pins are the same material or the first and second pins are different materials.
Regarding claim 9, Laidig teaches a platinum alloy material (col. 7 lines 61-63).
 Regarding claim 11, Westin teaches at least one of the first pin and the second pin is dimensioned to form a channel having a length and a diameter that is constant along the length (figure 6).   
Regarding claim 12, Westin teaches at least one of the first pin and the second pin comprises a first portion defining a first constant diameter and a second portion defining a second constant diameter, the first diameter being larger than the second portion diameter, such that the channel formed in the finished glass medical container has a length and a diameter that varies along the length (figure 5).  


 Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WESTON et al. (U&S 6,216,493) in view of LAIDIG et al. (US 2,583,431) and WESTIN et al. (US 2,705,275) as applied to claim 8 above, and further in view of POULSON (US 3,723,081).
Weston as modified by Laidig and Westin teaches a method of making a glass medical container.
Poulson teaches a system for producing a glass container. Poulson teaches the system comprises a pin made of tungsten (col. 4 lines 29-31). It would have been obvious to one of ordinary skill in the art to try tungsten as the material of the first pin because Poulson teaches that tungsten acts as a heat sink and partially cools the hot spot of a glass article (col. 4 lines 34-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741